NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GREGORY W. INGRAM,
Petiti0ner,
V.
OFFICE OF PERSONNEL MANAGEMENT,
Resp0ndent.
2010-31S6
Petition for review of the_Merit Syste1ns Protection
Board in case no. DC831E090776-1-1.
ON MOTION
Before RAI)ER, Chief Judge, LoUR1E and 0'1\/L@LLLEY, C'ir-
cuit Judges.
PER CUR1AM.
0 R D E R
The Office of Personnel lVIanagement (OPM) moves
without opposition to remand this case for further pro-
ceedings.
Gregory W. Ingram filed an action at the Board chal-
lenging OPM’s denial of his application for disability

INGRAM v. OPM 2
retirement The Board affirmed OPM’s decision, finding
that the record did not show that lngram suffered any
medical condition requiring his absence from the work-
place or affecting his ability to perform the essential
duties of his job. In considering Ingram’s claim, the
administrative judge noted, inter alia, that the Social
Security Administration (SSA) had denied his claim for
disability benefits.
OPM indicates that on 1\/lay 2, 2010, after the admin-
istrative judge's decision, the SSA awarded Ingram dis-
ability benefits OPM states that the Board should
consider this award of benefits along with the other
evidence of disability We grant the motion so that the
Board may consider the award of disability benefits _
Accordingly,
IT ls ORDERED THAT:
The motion to remand is granted. The Bo'ard's deci-
sion is vacated and the case is remanded for further
proceedir1gs.
FoR THs CoURT
ljAY 20 2011 131 Jan H01~ba1y
Date J an Horbaly
Clerk
cc: Gregory W. Ingram fm
Russell A. Shultis, Esq.
s2O
|“1AY 20 2011
lssued As A Mandate:  2 0  jAN |-|gR5A|_y